EXHIBIT 99.3 Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7Canada Tel: 416-640-0400 Fax: 416-640-0412 www.northcore.com July 17, 2007 NORTHCORE TECHNOLOGIES INC. (the “Company”) ADDENDUM TO THE MANAGEMENT INFORMATION CIRCULAR DATED MAY 9, 2007 SUPPLEMENTAL EXECUTIVE COMPENSATION DISCLOSURE Pursuant to National Instrument 51-102F6 the Company is required to disclose in its Management Information Circular the executive compensation of the individual who served as Chief Financial Officer or acted in a similar capacity. This Addendum to the Company’s Management Information Circular is being filed due to the omission of this information in the Company’s Information Circular dated May 9, 2007 and filed on SEDAR on May 22, 2007. The following table discloses the executive compensation for Mr. Tam Nguyen, the Company’s Corporate Controller, who is responsible for the Company’s day-to-day financial activities and who provides the CFO certifications required under Multilateral Instrument 52-109. Awards Payouts Annual Compensation Restricted Options/ Shares or Other Annual SARs Restricted LTIP All Other Salary Bonus Compensation Granted Share Units Payout Compensation Name and Principal Position Year ($) ($) ($)(1) (#) ($) ($) ($) Tam Nguyen 2006 90,000 Nil Nil 100,000 Nil Nil Nil Corporate Controller Northcore Technologies Inc.302 The East Mall, Suite 300, Toronto, ON Canada M9B 6C7 Tel: 416-640-0400 ● Fax: 416-640-0412 ● www.northcore.com
